DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Useche (2011/0088301).
Regarding claim 1, Zennedjian discloses a frame comprising: a housing (10, Fig. 1) having a perimeter frame (13, Fig. 1) and a central aperture (16, Fig. 1); the housing have a prescribed depth (Fig. 2); a forward support panel (22, Fig. 4) adapted and configured to selectively engage the housing and transition within the housing across the prescribed depth (Fig. 4); a rear support panel (26, Fig. 4) that is selectively coupled with a rear portion of a housing (via rivet 34, Fig. 4); and at least one biasing element (32, Fig. 4) positioned between and selectively coupled with the rear support panel and the forward support panel; wherein the at least one biasing element is adapted and configured to bias the forward support panel to a first position relative to the housing (Fig. 2).
However, Zennedjian does not disclose a slit through a portion of the perimeter frame. Useche teaches that it was known in the art to provide a slit (43, Fig. 1) to allow the user to slide an object for display into the frame (paragraph 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Zennedjian with a slit, as taught by Useche, in order to allow a user to slide an object for display into the frame.
Regarding claim 2, the housing disclosed by Zennedjian is substantially rectangular. See Fig. 1.
Regarding claim 6, the frame disclosed by Zennedjian can be made of metal. See column 2, lines 30-32. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Useche (2011/0088301), as applied to claim 1, above, and further in view of Oda (2018/0093299).
Zennadjian discloses the invention substantially as claimed, as set forth above. However, the biasing element disclosed by Zennadjian is a leaf spring (column 2, lines 46-52) . Oda teaches that it was known in the art that a conical spring can be used in place of a leaf spring (paragraph 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a conical spring for the leaf spring disclosed by Zennadjian because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Useche (2011/0088301), as applied to claim 1, above, and further in view of Green et al. (2010/0060807).
Zennadjian discloses the invention substantially as claimed, as set forth above. However, the back panel disclosed by Zennadjian appears to be integrally connected to the rest of the housing. Green teaches that it was known in the art to provide a plurality of tabs (1100, Fig. 11) selectively engage with complimentary connectors (i.e., holes in the frame into which the tabs are pressed) by which the rear support panel is selectively coupled with the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the integral connection disclosed by Zennadjian with the plurality of tabs taught by Green, in order to make the back panel removable if desired.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Useche (2011/0088301), as applied to claim 1, above, and further in view of Byfield (2014/0144055).
Zennadjian discloses the invention substantially as claimed, as set forth above. However, the frame is not disclosed as being made of a polymer. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Byfield teaches that a plymer would be suitable for the fabrication of a frame (paragraph 0103), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the frame disclosed by Zennedjian from a plolymer. See MPEP § 2144.07.
Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Reis (2010/0083548).
Regarding claim 7, Zennedjian discloses a frame comprising: a housing (10, Fig. 1) having a perimeter frame (13, Fig. 1) and a central aperture (16, Fig. 1); the housing have a prescribed depth (Fig. 2); a forward support panel (22, Fig. 4) adapted and configured to selectively engage the housing and transition within the housing across the prescribed depth (Fig. 4); a rear support panel (26, Fig. 4) that is selectively coupled with a rear portion of a housing (via rivet 34, Fig. 4); and at least one biasing element (32, Fig. 4) positioned between and selectively coupled with the rear support panel and the forward support panel; wherein the at least one biasing element is adapted and configured to bias the forward support panel to a first position relative to the housing (Fig. 2).
However, Zennedjian does not disclose a removable frame component. Reis teaches that it was known in the art to provide a removable frame component (20, Fig. 1b) to allow the user to insert and remove display content (paragraph 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Zennedjian with a removable frame component, as taught by Reis, in order to allow a user to insert and remove display content.
Regarding claim 8, the housing disclosed by Zennedjian is substantially rectangular. See Fig. 1.
Regarding claim 9¸the removable frame component disclosed by Reis is separated from the rest of the housing at adjacent corners. See Fig. 1B of Reis.
Regarding claim 10, the removable frame component disclosed by Reis comprises magnetic connectors (10, Fig. 1B, paragraph 0042).
Regarding claim 14, the frame disclosed by Zennedjian can be made of metal. See column 2, lines 30-32. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Reis (2010/0083548), as applied to claim 7, above, and further in view of Oda (2018/0093299).
Zennadjian discloses the invention substantially as claimed, as set forth above. However, the biasing element disclosed by Zennadjian is a leaf spring (column 2, lines 46-52) . Oda teaches that it was known in the art that a conical spring can be used in place of a leaf spring (paragraph 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a conical spring for the leaf spring disclosed by Zennadjian because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Reis (2010/0083548), as applied to claim 7, above, and further in view of Green et al. (2010/0060807).
Zennadjian discloses the invention substantially as claimed, as set forth above. However, the back panel disclosed by Zennadjian appears to be integrally connected to the rest of the housing. Green teaches that it was known in the art to provide a plurality of tabs (1100, Fig. 11) selectively engage with complimentary connectors (i.e., holes in the frame into which the tabs are pressed) by which the rear support panel is selectively coupled with the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the integral connection disclosed by Zennadjian with the plurality of tabs taught by Green, in order to make the back panel removable if desired.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zennedjian (4,750,282) in view of Reis (2010/0083548), as applied to claim 7, above, and further in view of Byfield (2014/0144055).
Zennadjian discloses the invention substantially as claimed, as set forth above. However, the frame is not disclosed as being made of a polymer. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Byfield teaches that a plymer would be suitable for the fabrication of a frame (paragraph 0103), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the frame disclosed by Zennedjian from a plolymer. See MPEP § 2144.07.
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Zennedjian and Usche is improper because it “would be contrary to the intended design” of Zennedjian in which pictures are loaded from the front of the frame. Applicant argues that because the “frame is designed to be loaded from the front, there would be no need to include an additional slit in the frame.”
On the contrary, the rejection set forth above proposes to replace one common means of loading pictures into a frame (front loading) with another (side loading through a slit). Thus, the slit is replacing, not supplementing, the front loading disclosed by Zennedjian. The intended purpose of the frame disclosed by Zennedjian is to display pictures. The means by which the pictures are loaded (front loading vs. side loading) does not affect the purpose of the frame.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/Primary Examiner, Art Unit 3631